Exhibit 10.1
 
AgFeed Industries, Inc.
2010 Long-Term Incentive Plan
 
Restricted Stock Award Agreement
 
AgFeed Industries, Inc. (the “Company”) has established its 2010 Long-Term
Incentive Plan (the “Plan”) to advance the interests of AgFeed and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of AgFeed and any parent, subsidiary or affiliate of AgFeed.  All capitalized
terms not otherwise defined in this Agreement have the same meaning given such
capitalized terms in the Plan.
 
Pursuant to the provisions of the Plan, the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of AgFeed, and has authorized the execution and delivery of this
Agreement.
 
Grantee's Name:                                                               
 
The undersigned individual (the “Grantee”) has been granted a Restricted Stock
Award, subject to the terms and conditions of the Plan and this Restricted Stock
Award Agreement (the “Agreement”), as follows:
 
1.
Date of Grant:                                  , 20___

 
2.
Number of Shares Granted:                      shares (the “Shares”)

 
3.
Type of Shares:  Common Stock, par value $0.001 per share

 
4.
Vesting:  One-third of the Shares shall vest on each anniversary of the Date of
Grant.

 
5.           Forfeiture Restrictions:  Grantee shall have all of the rights and
privileges of a stockholder of the Company with regard to the Shares, except
that the following restrictions shall apply:
 
(a)  The Shares may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, and Grantee represents and warrants to Company
that he/she shall not sell, assign, pledge, exchange, hypothecate, gift or
otherwise transfer the Shares in violation of applicable securities laws or the
provisions of this Agreement.
 
(b)  In the event that the Grantee has terminated employment with, or ceased to
perform services for, including as a director, for the Company, the Shares that
were not vested on the date of such termination or cessation of service shall be
automatically forfeited to the Company, without any action by the Company or
payment therefor.
 
(c)  If all or any portion of the Shares are forfeited under this Agreement, all
rights of a stockholder with respect to such Shares, including the right to vote
and receive dividends with respect thereto, shall cease immediately on the date
of the forfeiture.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Taxes and Section 83(b) Election:  Grantee shall be solely
responsible for any taxes payable on the transfer of the Shares.  Grantee shall
promptly pay to the Company, or make arrangements satisfactory to the Company
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld with respect to the receipt of the Shares (including in cases
where he or she has made an election in accordance with Section 83(b) of the
Internal Revenue Code (the “Election”), and any tax obligation of Grantee
arising in connection with the Election and the Grantee shall indemnify and hold
harmless the Company and its affiliates for any taxes payable on the transfer of
the Shares hereunder. Grantee acknowledges that (a) Grantee has been informed of
the availability of making an Election; (b) that the Election must be filed with
the Internal Revenue Service within thirty (30) days of the Date of Grant; and
(c) that Grantee is solely responsible for making such Election. Grantees who do
not make the Election acknowledge that dividends, if any, on the Shares will be
treated as compensation and subject to tax withholding in accordance with the
Company's practices and policies.  Grantee shall send a copy of the Election to
the Chief Financial Officer of the Company and the Chairman of the Compensation
Committee at 100 Bluegrass Commons Blvd., Suite 310, Hendersonville,
Tennessee  37075, with a copy to Sunjeet S. Gill, Esq., counsel to the Company,
at Stevens & Lee, 111 North Sixth Street, Reading, Pennsylvania  19603-0679, fax
no. (610) 371-1228.
 
7.           Book Entry:  The Grantee acknowledges that the Shares may be
evidenced by uncertificated shares or otherwise in book entry form in which case
the Grantee shall receive a statement of holdings evidencing ownership of the
Shares.  In addition, notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of stock (whether subject to restrictions
or unrestricted) may be postponed for such period as may be required to comply
with applicable requirements of any national securities exchange or any
requirements under any law or regulation applicable to the issuance or delivery
of such shares.  The Company shall not be obligated to issue or deliver any
shares of its common stock if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.
 
8.           Entire Agreement; Amendment or Modification; Governing Law:  The
Plan is incorporated herein by reference. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Grantee with respect to the subject matter hereof.  The Agreement
may only be amended or terminated at any time by written agreement of both of
the parties hereto.  This agreement is governed by the internal substantive laws
but not the choice of law rules of the Commonwealth of Pennsylvania.
 
9.           No Guarantee of Continued Service:  GRANTEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING TO BE ENGAGED BY THE COMPANY OR ITS AFFILIATES IN HIS OR HER
CAPACITY AS AN EMPLOYEE OR DIRECTOR, UNLESS THE COMMITTEE OTHERWISE PROVIDES.
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE GRANTEE’S ENGAGEMENT WITH THE COMPANY OR ITS AFFILIATES AT ANY TIME.
 
10.         Interpretation and Construction:  Whenever possible, each provision
in this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement will be held
to be prohibited by or invalid under applicable law, then (a) such provisions
will be deemed amended to accomplish the objectives of the provisions as
originally written to the fullest extent permitted by law and (b) all other
provisions of this Agreement will remain in full force and effect. If any
benefit provided under this Agreement is subject to the provisions of Section
409A of the Internal Revenue Code and the regulations issued thereunder, the
provisions of the Agreement shall be administered, interpreted and construed in
a manner necessary to comply with Section 409A and the regulations issued
thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).
 
 
2

--------------------------------------------------------------------------------

 
 
No rule of strict construction will be implied against the Company or any other
person in the interpretation of any of the terms of this Agreement or any rule
or procedure established by the Committee.
 
11.         Power of Attorney:  Grantee hereby grants to the Company a power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Grantee, to act in his/her name, place and stead, in
connection with any and all transfers of Shares, whether or not vested, to the
Company pursuant to this Agreement, including in the event of termination of the
Grantee's engagement by the Company or its affiliates.
 
12.         Assurances:  Grantee agrees, upon demand of the Company, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.
 
All other terms and conditions applicable to this Award shall be as set forth in
the Plan.
 
GRANTEE:
 
AGFEED INDUSTRIES, INC.:
     
 
   
  By:
 
Signature
     
Gerard Daignault
Chief Operating Officer
         
Print Name
                 
Date:                               , 20___
       



 
3

--------------------------------------------------------------------------------

 